Citation Nr: 0808843	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-28 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of the 
left ankle sprain, to include traumatic arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James E. Caldwell, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 through 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and December 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran's 
current residuals of the left ankle sprain, to include 
arthritis, as likely as not originated with the March 1968 
in-service left ankle sprain.

2.  The veteran has auditory thresholds of 40 decibels or 
greater at both 3000, and 4000 Hertz, bilaterally.

3.  Competent medical evidence shows that the veteran's 
current bilateral hearing loss is as likely as not due to 
noise exposure during his tour of duty in Vietnam.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of the 
left ankle sprain, to include arthritis, are met.  38 
U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303(a) 
(2007).  

2.  The criteria for service connection for bilateral hearing 
loss are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303(a), 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left ankle 
disability, as well as bilateral hearing loss.  To establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  
See also Pond v. West, 12 Vet. App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


Left Ankle
The evidence available for review with regard to the 
veteran's left ankle claim includes hearing testimony, 
service medical records, private treatment records, and two 
VA examination reports.

At his November 2007 Board hearing, the veteran recalled that 
he had twisted his ankle in service, while in Vietnam.  See 
Board hearing transcript at pages 22-23.  The service medical 
records confirm that the veteran had a left ankle sprain in 
March 1968.  This presumably resolved, as the December 1969 
separation examination report is negative as to any ankle 
disability.  As the discussion below shows, however, the 
veteran does have a current left ankle disability.  The 
question becomes whether the current left ankle disability is 
causally connected to the in-service left ankle sprain.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  While the veteran 
clearly contends that there is a medical nexus, such a 
suggestion by either the veteran or his representative is not 
sufficient medical evidence of such a nexus. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a nexus is 
required for service connection.

A December 1984 private hospital record shows that the 
veteran was treated for a sprained left ankle after he 
"stepped in a hole."  X-ray revealed "soft tissue swelling 
about the ankle, both medial and lateral malleoli with some 
arthritic involvement of the articular margin without 
fracture."  He was also treated in an outpatient clinic in 
May 1989 for a twisted left ankle.  Several years later, in 
May 2004, the veteran's private family physician noted his 
in-service injury, along with "chronic foot pain," "slight 
decrease in internal rotation," and x-ray evidence of 
"significant degenerative changes."  See May 2004 notes 
from Dr. R.  

Another private physician submitted a statement indicating a 
diagnosis of Mortan's Neuroma, which he described as "a 
painful condition involving a nerve in his left forefoot."  
See April and May 2005 statements from Dr. S.  Several months 
later, a private podiatrist reported on the veteran's history 
of an in-service ankle sprains with several post-service 
injuries with continued pain and intermittent instability.  
See September 2005 report from Dr. T.  This physician 
diagnosed ankle and subtalar joint arthritis left ankle, but, 
at this time, gave no opinion as to the etiology of the 
current disability.  Id.  

The veteran was again seen by a private orthopedic specialist 
the following year for "a long standing history of problems 
with his left ankle."  Here, again, it was reported that he 
veteran had had problems intermittently since the initial 
sprain in service.  Following physical examination, the 
physician diagnosed "previous ankle sprain with probable 
subtalar combined instability and now resultant pereoneal 
tendinitis and subtalar arthrosis."  This language suggests 
that the current disability is a result of the in-service 
sprain.  See July 2007 report from Dr. S.

The veteran was afforded a VA examination of his ankle in 
August 2006.  The veteran reported to the examiner that he 
had several sprains, six in particular, since service.  The 
Board again notes that the record shows treatment for only 
two.  Physical examination revealed no swelling or 
instability, and range of motion that was normal and 
nonpainful.  X-ray showed a possible old fracture deformity 
involving the posterior malleolus, but an unremarkable ankle 
joint.  The examiner stated that the question as to whether 
the current condition is related to his in-service sprain is 
"unanswerable," because the examiner could not determine 
the age of the fracture from the x-ray.  See August 2006 VA 
examination report.  The examiner's opinion was confirmed in 
a June 2007 report that was entirely the same as that of 
August 2006.  No additional discussion was provided.

The veteran's private podiatrist again submitted a report in 
March 2007.  At this time, it appears that Dr. T. had a copy 
of the service medical records showing the March 1968 ankle 
sprain.  The veteran reported to this doctor that he has had 
ankle pain since that in-service injury.  Physical 
examination revealed limited range of motion and mild 
crepitus, with x-ray evidence of irregularity of the 
posterior malleolus with mild osteophyte formation.  
Arthritis of the left ankle was diagnosed, and the examiner 
stated that the veteran's "ankle problems are possibly 
related to his injury while on active duty and are as likely 
as not to be causing his chronic pain."  Because this 
opinion appears to be based upon a review of relevant service 
medical records, its probative value is deemed equal to that 
of the VA examiner's opinion.

Because the are two private physicians suggesting that it is 
at least as likely as not that the veteran's current ankle 
disability initially manifested with the March 1968 ankle 
sprain, one VA doctor that provided neither a positive nor 
negative nexus opinion, and no evidence ruling out a 
connection between the veteran's current disability and his 
active service, at the very least, the evidence is in 
relative equipoise in showing that the veteran's left ankle 
disability as likely as not originated in service. By 
extending the benefit of the doubt to the veteran, this claim 
is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss
The veteran is also seeking service connection for bilateral 
hearing loss.  Under 
38 C.F.R. § 3.385, medical evidence of current hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 

The veteran was afforded a VA audiological evaluation in 
August 2006.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
50
LEFT
20
20
20
75
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 in the left ear.

The veteran does have auditory thresholds bilaterally at 3000 
and 4000 Hertz that are 40 decibels or greater, thus, he has 
a current disability according to 
38 C.F.R. § 3.385.  The question remains whether the 
veteran's current bilateral hearing loss is causally 
connected to service.  The question of nexus has been 
addressed at the veteran's hearing, as well as by his private 
physicians and the VA examiner.  

At his November 2007 Board hearing, the veteran reported that 
during his tour of duty in Vietnam he was a radio mechanic 
and that his unit was next to an artillery battery that fired 
twenty-four hours per day, seven days per week.  See Board 
hearing transcript at page 4.  Thus, the veteran contends 
that his bilateral hearing loss is due to his noise exposure 
in service.  As stated in the analysis of the veteran's ankle 
claim, above, such a suggestion by either the veteran or his 
representative is not sufficient medical evidence of a nexus 
between current hearing loss and in-service noise exposure.  
See Espiritu.  Competent medical evidence of a nexus is 
required for service connection.

The veteran's Form DD-214 does confirm that he was a Radio 
Field Mechanic in service with a tour of duty in Vietnam.  He 
is competent to report his experiences in Vietnam, such as 
the 24/7 noise exposure.  There is no reason to doubt the 
veteran's credibility in this case.  Thus, the question 
remains; is the veteran's current hearing loss due to that 
in-service noise exposure?

The veteran's private ear, nose and throat specialist 
addressed that issue in a September 2000 narrative report.  
The physician describes the veteran's family history of 
hearing loss, as well as the veteran's exposure to noise both 
in service and in a machine shop following service.  The 
opinion was that the veteran has "a hereditary type 
sensorineural hearing loss which has been aggravated by noise 
exposure over the years."  See September 2000 report from 
Dr. W.  The same doctor restated his opinion in September 
2005.  In particular, the doctor stated that "based on the 
history given to me by [the veteran] and the audiogram or 
hearing test that I have available to me, it is certainly a 
significantly reasonable possibility that his hearing loss is 
resultant from noise exposure while in the military."  This 
doctor later submitted an additional report that confirmed 
the diagnosis of "quickly sloping sensorineural hearing 
loss," which is "consistent with extreme loud noise 
exposure."  See January 2007 report of Dr. W.  Because the 
history reported to this physician by the veteran is 
consistent, and as stated above, the Board accepts the 
veteran's contention that he was exposed to noise in service, 
there is no reason to discount this medical opinion because 
it was based upon history provided by the veteran.

In July 2006, another private physician stated that the 
"type and configuration of this hearing loss is consistent 
with a noise related etiology.  See July 2006 report of Dr. 
M.  This opinion was based upon an audiological evaluation 
and diagnosis of high frequency sensorineural hearing loss 
bilaterally, with poorer hearing in the left ear.  The 
examiner stated that if "this noise history is valid, it 
would be reasonable to assume that the existing hearing loss 
is related, at least in part, to this noise exposure."  
Again, the Board concedes that the veteran was exposed to 
noise during his tour of duty in Vietnam.

The August 2006 VA examiner chose not to provide an opinion 
as to the etiology of the hearing loss because the December 
15, 1969, separation examination did not test the veteran's 
hearing at 3000 Hertz.  Because of this, the examiner stated 
that he could not provide an etiology opinion without 
resorting to speculation.  There is no further explanation or 
discussion provided by the VA examiner.  This report and a 
follow up report from the same examiner in May 2007 was 
totally absent discussion as to whether the veteran's hearing 
loss could be due to in-service noise exposure.  These vague 
and conclusory reports are of limited use in this analysis.

Because the are several private physicians suggesting that 
the veteran's hearing loss is of a type that can be 
associated with noise exposure, and one VA doctor that rules 
out a connection between the veteran's hearing loss and 
active service, albeit without a discussion of noise 
exposure, at the very least, the evidence is in relative 
equipoise in showing that the veteran's bilateral hearing 
loss as likely as not originated from noise exposure in 
service. The Board notes the veteran's post-service history 
of working in a machine shop, thus exposing him to post-
service noise.  There is, however, no way to distinguish the 
impact of noise exposure at different times on the veteran's 
hearing.  Thus, by extending the benefit of the doubt to the 
veteran, this claim is granted. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of these claims. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  Nonetheless, the Board notes 
that VA fulfilled its duties to notify and assist the veteran 
in the development of the claims discussed above.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran two letters In May 2004 informing him of 
the evidence necessary to establish entitlement to service 
connection.  The veteran was notified of what was necessary 
to establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to send VA any evidence he had 
regarding his claims.  March 2006 and April 2006 letters also 
informed the veteran of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, these letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2007).

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was also afforded VA examinations for 
both the ankle and hearing loss claims.  The reports are of 
record.  The veteran requested both RO and Board hearings, 
and the February 2007 and November 2007 transcripts are also 
of record.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for residuals of the left 
ankle sprain, to include traumatic arthritis, is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The veteran is claiming that he is entitled to service 
connection for tinnitus.  This claim was denied by the RO in 
a December 2004 rating decision.  In May 2005, the veteran 
submitted a statement requesting that a Compensation and 
Pension Medical Examination be scheduled for "all of the 
medical issues [that he] is claiming as service related."  
See May 2005 VA Form 21-4138.  This statement is liberally 
construed by the Board in a light most favorable to the 
veteran and is, therefore, deemed to be his notice of 
disagreement with regard to the December 2004 denial of 
service connection for tinnitus.  See November 2007 Board 
hearing transcript at page 2.  The Board also notes that in 
the veteran's September 2005 statement, he clearly discusses 
tinnitus and his claim that it is service connected.  See 
September 2005 VA Form 21-4138.  This statement can also be 
liberally construed as a timely notice of disagreement with 
the denial of service connection for tinnitus.  The veteran 
has not, however, been afforded a Statement of the Case (SOC) 
for the tinnitus issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the veteran or his 
representative.  38 C.F.R. § 19.26 (2007).

Because the RO has not granted service connection for 
tinnitus and the veteran has not withdrawn that appeal, an 
SOC must be issued.  See Manlincon v. West,  
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of service connection for tinnitus. Advise 
the veteran of the need to timely file a 
substantive appeal to perfect the appeal. 
The appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


